UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-KSB/A [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended June 30, 2000 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-11730 COGNIGEN NETWORKS, INC. (Name of small business issuer in its charter) COLORADO 84-0189377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7001 Seaview Avenue, N.W., Suite 210, Seattle, Washington 98117 (Address of principal executive offices) (Zip Code) (206) 297-6151 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: common stock (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. State issuer's revenue for its most recent fiscal year: $3,799,713 The aggregate market value of the voting and non-voting common equity held by non-affiliates at October 11, 2000, computed by reference to the closing price on the OTC Bulletin Board was $15,963,408. The number of shares outstanding of each of the issuer's classes of common equity on October 11, 2000, was 47,002,547. Transitional Small Business Disclosure Format Yes No |X| TABLE OF CONTENTS PART I Item 1. Description of Business. PART II Item 6. Management's Discussion and Analysis of Financial Condition or Plan of Operation. Item 7. Financial Statements. PART III Item 10. Executive Compensation. Item 11. Security Ownership of Certain Beneficial Owners and Management. Item 12. Certain Relationships and Related Transactions. PART I Forward Looking Statements. The discussion in this report contains forward-looking statements, including, without limitation, statements relating to Cognigen Networks, Inc. and its wholly owned subsidiary, Cognigen Switching Technologies, Inc. ("CST"). Although we believe that the expectations reflected in the forward looking statements are reasonable, we can give no assurance that such expectations will prove to be correct. The forward looking statements involve risks and uncertainties that affect our business, financial condition and results of operations, including without limitation, our possible inability to obtain additional financing, lack of agent growth, the possible loss of key personnel, rate changes, fee policy or application changes, technological changes and increased competition. Many of these risks are beyond our control. We are not entitled to rely on the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended, or Section 21E of the Securities Exchange Act of 1934, as amended, when making forward-looking statements. Item 1. Description of Business. BUSINESS We were incorporated in May 1983 in Colorado to engage in the cellular radio and broadcasting business. In June 1988, we changed our name to Silverthorne Production Company and commenced operations in the oil and gas industry. These operations were discontinued in 1989. From 1989 to 1999, we attempted to locate acquisition prospects and negotiate an acquisition. Our pursuit of an acquisition did not materialize until August 1999 when we acquired the assets of Inter-American Telecommunications Holding Corporation ("ITHC"). The acquisition was accounted for as a reverse acquisition. We currently operate in two distinct channels of direct and indirect sales of telecommunications and personal technology services.
